DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites an integrated circuit structure, comprising:
a first vertical arrangement of nanowires above a substrate, the first vertical arrangement of nanowires having an uppermost nanowire;
a dielectric cap over the first vertical arrangement of nanowires, wherein the dielectric cap is vertically spaced apart from the uppermost nanowire of the first vertical arrangement of nanowires, and wherein the dielectric cap extends laterally across an entirety of the uppermost nanowire of the first vertical arrangement of nanowires;
a second vertical arrangement of nanowires above the substrate, wherein individual ones of the second vertical arrangement of nanowires are laterally staggered with individual ones of the first vertical arrangement of nanowires and the dielectric cap; and
a first gate stack over the first vertical arrangement of nanowires and over the dielectric cap.

Claim 14 recites an integrated circuit structure, comprising:
a first vertical arrangement of nanowires above a substrate; and
a second vertical arrangement of nanowires above the substrate, wherein the first vertical arrangement of nanowires comprises a different semiconductor material than the second vertical arrangement of nanowires, and wherein there is a dielectric cap over the first vertical arrangement of nanowires but there is no dielectric cap over the second vertical arrangement of nanowires.

Claim 18 recites a computing device, comprising:
a board; and
a component coupled to the board, the component including an integrated circuit structure, comprising:
a first vertical arrangement of nanowires above a substrate, the first vertical arrangement of nanowires having an uppermost nanowire; 
a dielectric cap over the first vertical arrangement of nanowires, wherein the dielectric cap is vertically spaced apart from the uppermost nanowire of the first vertical arrangement of nanowires, and wherein the dielectric cap extends laterally across an entirety of the uppermost nanowire of the first vertical arrangement of nanowires; 
a second vertical arrangement of nanowires above the substrate, wherein individual ones of the second vertical arrangement of nanowires are laterally staggered with individual ones of the first vertical arrangement of nanowires and the dielectric cap; and 
a first gate stack over the first vertical arrangement of nanowires and over the dielectric cap.

Previous rejections were in view of US PG Pub 2014/0151639 (“Chang”) and US PG Pub 2019/0355723 (“Miao”). Together, the references detail various embodiments for a nanowire assembly having a dielectric capping layer over the nanowire stack. However, the references do not disclose, or suggest, a dielectric cap over only one arrangement of nanowires, nor do the references suggest the dielectric cap extend laterally across the entirety of the uppermost nanowire. 
US PG Pub 2020/0365584 (“Ando”), US PG Pub 2020/0294863 (“Chiang”), US PG Pub 2018/0366375 (“Chen”) and US PG Pub 2018/0151452 (“Doornbos”) are cited as being examples of other, relevant references in the art. While some disclose dielectric capping layers on the nanowires, the references do not disclose, or suggest, all limitations claimed by Applicant. The dielectric capping layers are either not spaced apart from the nanowires, the nanowires are not offset from each other, or the nanowires do not comprise different materials from each other. Claims 2-13, 15-17 and 19-25 depend on one of Claims 1, 14 or 18 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818